DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.

Claim Objections
Claims 8 and 10 are objected to because of the following informalities: please change ‘top roof curb’ to – top curb – to align with the element introduced in claim 13 and avoid 112 issues. Appropriate correction is required.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. 10,294,670. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-13 are generic to all that is recited within claims 1-7 of U.S. Patent No. 10,294,670. In other words, claims 1-7 of U.S. Patent No. 10,294,670 fully encompass the subject matter of claims 1-13 and therefore anticipate claims 1-13. Since claims 1-13 are anticipated by claims 1-7 of the patent, it is not patentably distinct from claims 1-7 of U.S. Patent No. 10,294,670. Thus, the invention of claims 1-7 of the patent is in effect a “species” of the “generic” invention of claims 1-13. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-13 are fully anticipated, (fully encompassed), by claims 1-7 of the patent, claims 1-13 are not patentably distinct from claims 1-7 of U.S. Patent No. 10,294,670, regardless of any additional subject matter present in claims 1-7. 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/417103 (reference application). Although claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 are generic to all that is recited within claim 1 of copending Application No. 16/417103. In other words, claim 1 of copending Application No. 16/417103 fully encompass the subject matter of claims 1-13 and therefore anticipate claims 1-13. Since claims 1-13 are anticipated by claim 1 of the Application, it is not patentably distinct from claim 1 of copending Application No. 16/417103. Thus, the invention of claim 1 of the Application is in effect a “species” of the “generic” invention of claims 1-13. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-13 are fully anticipated, (fully encompassed), by claim 1 of the Application, claims 1-13 are not patentably distinct from claim 1 of copending Application No. 16/417103, regardless of any additional subject matter present in claim 1.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gephart et al. (US2009/0019789) in view of Czech (US Patent No. 4,917,345).
For claim 13, Gephart et al. discloses a top roof curb device (fig. 2) comprising a top curb (12), two or more support members (fig. 4, 32, 34, 40) which extend from said top curb, one or more objects (22) are supported by at least one of the two or more support members (fig. 5, 47), wherein a portion (fig. 5, 40, 47) of the two or more support members is located interior to said top curb.
Gephart et al. does not disclose that the top roof curb device is mounted on an upstanding support curb, the top curb placed on top of the support curb.
Czech discloses a top roof curb device (fig. 4) mounted on an upstanding support curb (16), the upstanding support curb presenting two sets of perpendicular spaced walls, the device comprising a top curb (18) placed on top of, and in contact with and supported by the support curb (16).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the top roof curb device of Gephart et al. and mount it on an upstanding support curb, the upstanding support curb presenting two sets of perpendicular spaced walls, the top curb placed on top of the support curb as made obvious by Czech to increase the adjustability of the top roof curb device during assembly and use (see Czech col. 1 lines 8-12).
For claims 1-4, it would be obvious to one having ordinary skill in the art to make the object of the combination a screen, an architectural screen, a security screen, rails, guard rails, security rails, ladders, stairs, scaffolding, safety railing and platforms since these are well known roof equipment so that the catwalk, antennae or security cage can be mounted on a roof without damaging the roof.
For claim 5, the combination discloses that the support curb (Czech fig. 1, 16) has a predetermined shape and a predetermined top surface geometry, and said top curb (18) has a bottom geometry which mates with said top surface geometry.
For claim 6, the combination discloses that at least one of the support members (Gephart et al. fig. 5, 32, 18C) extends orthogonally from at least one side wall (18c) of the top curb.
For claim 7, the combination discloses that the one or more objects (Gephart et al. fig. 2, 22) are cantilevered by the top curb.
For claim 8, the combination discloses that each of said top roof curb, said support curb, and support members are located above a supporting buildings finished roof line (Gephart et al. fig. 1, 10).
For claim 9, the support members will be completely above an uppermost surface of the support curb since the support members will be supported by the top curb.
For claim 10, the combination discloses that the top curb has two sets of perpendicular parallel spaced walls (Gephart et al. fig. 8, 18a-d) and said support members (fig. 5, 47) are at least partially between said top roof curb’s said two sets of perpendicular parallel spaced walls (47 is located within the walls of the top curb. 



Response to Arguments
The arguments have been considered but are moot in view of the new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633